Appeal by the defendant from a judgment of the Supreme Court, Queens County (Golia, J.), rendered July 7, 1988, convicting him of criminal sale of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Having failed to move prior to the imposition of sentence to *888withdraw his plea, the defendant has not preserved his challenge to the sufficiency of the plea allocution for appellate review (see, People v Pellegrino, 60 NY2d 636; People v McVay, 148 AD2d 474). In any event, the record establishes that the defendant knowingly, voluntarily and intelligently pleaded guilty with the assistance of competent counsel, and as there is no indication that the guilty plea was improvident or baseless, it was properly accepted by the court (see, People v Harris, 61 NY2d 9; People v Erazo, 155 AD2d 477; People v Caban, 131 AD2d 863).
The defendant’s further contention that his sentence constituted cruel and inhuman punishment is also unpreserved for appellate review (see, People v Ingram, 67 NY2d 897, 899), and is, in any event, without merit (see, People v Kazepis, 101 AD2d 816).
Mangano, P. J., Kunzeman, Hooper, Sullivan and O’Brien, JJ., concur.